Order entered August 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00912-CV

                          EDUARDO WILKINSON, MD, Appellant

                                                V.

                             CAROLINE WILKINSON, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02145-2013

                                            ORDER
       We GRANT the motion of Shawn Gant, Official Court Reporter for the 429th Judicial

District Court of Collin County, Texas, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed on or before August 12, 2014.


                                                      /s/    ADA BROWN
                                                             JUSTICE